FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DAMON COOKE,                           
               Petitioner-Appellant,
                                            No. 06-15444
                 v.
JOSE SOLIS, Warden, California               D.C. No.
                                           CV-04-04439-MJJ
Training Facility - Central;
                                              OPINION
BOARD OF PRISON TERMS; A. KANE,
            Respondents-Appellees.
                                       
        Appeal from the United States District Court
          for the Northern District of California
         Martin J. Jenkins, District Judge, Presiding

                   Argued and Submitted
         April 16, 2007—San Francisco, California

            Submission Vacated August 7, 2007
               Resubmitted May 28, 2010

                     Filed June 4, 2010

   Before: Stephen Reinhardt, Kim McLane Wardlaw and
            Milan D. Smith, Jr., Circuit Judges.

                Opinion by Judge Reinhardt




                            8661
                           COOKE v. SOLIS                        8665
                            COUNSEL

Michael Satris (argued), Law Office of Michael Satris,
Bolinas, California; Amy F. Morton, Morton & Russo, Val-
lejo, California, for the petitioner-appellant.

Jessica Nicole Blonien (argued), Office of the California
Attorney General, Sacramento, California; Elizabeth S. Kim,
Office of the California Attorney General, Oakland, Califor-
nia, for the respondents-appellees


                             OPINION

REINHARDT, Circuit Judge:

   In 1991, Damon Cooke was convicted of attempted first
degree murder. He was sentenced to seven years to life in
prison with the possibility of parole, plus a four-year enhance-
ment for using a firearm. In November 2002, the California
Board of Prison Terms1 held a hearing to determine whether
Cooke was suitable for parole. At the conclusion of the hear-
ing, the Board denied him parole, relying primarily on the cir-
cumstances of the commitment offense.

  Cooke sought a writ of habeas corpus in state court, assert-
ing that the Board’s decision violated his right to due process.
Finding that the Board’s decision was supported by “some
evidence” of unsuitability, the state courts denied the petition.
Cooke then sought a writ of habeas corpus in federal court.
The district court denied the petition, and Cooke timely filed
a notice of appeal on October 14, 2005.

  We now conclude that, under the standard announced in
  1
  On July 1, 2005, the California Board of Parole Hearings replaced the
Board of Prison Terms. Cal. Penal Code § 5075(a).
8666                        COOKE v. SOLIS
Hayward v. Marshall, 603 F.3d 546 (9th Cir. 2010) (en banc),2
Cooke is entitled to federal habeas relief. Accordingly, we
reverse the decision of the district court and remand with
instructions to grant the writ.

                                    I.

                                    A.

   On February 12, 1991, Cooke’s friend Padriac Ryan came
to visit him at his apartment in Los Angeles. After Ryan
returned to his own home in Berkeley, Cooke noticed that a
necklace was missing from the apartment.3

   That night, Cooke traveled from Los Angeles to Berkeley
with his cousin LeAndre and his friends Alexander Bush and
Steve Huynh. When Cooke and his companions confronted
Ryan about the theft of the necklace, Ryan denied responsibil-
ity, and an argument ensued. LeAndre pulled out a .38 caliber
pistol, which Cooke took from him. Cooke then fired a single
shot, which struck Ryan on the right side of the head. Ryan
fell to the ground and pretended to be dead, and Cooke,
LeAndre, Bush, and Huynh fled the scene.
  2
     Hayward, 603 F.3d at 561-63 (holding that federal habeas courts
reviewing a due process challenge to the denial of parole in California
must determine “whether the California judicial decision approving the
[Board’s] decision rejecting parole was an ‘unreasonable application’ of
the California ‘some evidence’ requirement, or was ‘based on an unrea-
sonable determination of the facts in light of the evidence.’ ” (quoting 28
U.S.C. 2254(d)(1)-(2)). We note that the district court did not have the
benefit of our en banc decision in Hayward when it decided Cooke’s peti-
tion.
   3
     This description of the offense is drawn primarily from the California
Court of Appeals’ opinion affirming Cooke’s conviction. People v. Cooke,
16 Cal. App. 4th 1361, 1364-67, 1375 (1993). The opinion states that the
missing item was a $10,000 necklace. Id. Before the Board, Cooke stated
that, in fact, $10,000 in cash and a necklace were missing from his apart-
ment.
                            COOKE v. SOLIS                          8667
   The shooting was not fatal.4 After the four men had fled,
Ryan got up, locked his door, and called 911. The police
stopped Cooke and his companions a few blocks away. Cooke
was subsequently arrested and charged with attempted first-
degree murder.

   On October 2, 1991, Cooke was convicted of attempted
first-degree murder with an enhancement for use of a firearm.
On December 18, 1991, he was sentenced to seven years to
life in prison with the possibility of parole for the attempted
murder conviction, plus four additional years for the firearm
enhancement.

                                   B.

   On November 19, 2002, the California Board of Prison
Terms held a hearing to evaluate Cooke’s suitability for
parole. During the hearing, the Board heard evidence regard-
ing Cooke’s life history, his commitment offense, his behav-
ior and achievements while incarcerated, his mental health,
and his post-release plans.

   With respect to Cooke’s background, the Board learned
that Cooke had never been arrested prior to the commitment
offense. He did not drink or use drugs, and he had never been
involved in gang activity. He has close and stable relation-
ships with his mother, who is a financial consultant, and his
stepfather, who is a retired Los Angeles County Probation
Officer.

   Cooke attended El Dorado High School in Placentia, Cali-
fornia and graduated with a 3.5 GPA. He then enrolled in an
ROTC program, through which he attended the New Mexico
Military Institute. Thereafter he pursued a degree in finance
at the University of New Mexico. During his final year of col-
  4
   Ryan suffered a fractured cheekbone and partial hearing loss in one ear
as a result of the shooting.
8668                    COOKE v. SOLIS
lege, his mother had bypass surgery, and he left school in
order to care for her. He later passed the National Association
of Securities Dealers exam and began work as a financial con-
sultant.

   During his time in prison, Cooke has been both well-
behaved and extremely industrious. He successfully com-
pleted numerous voluntary self-help and educational pro-
grams, including a thirteen-week IMPACT program (“a self-
help group designed to provide an opportunity for education
and awareness as to the profound negative impact of crime on
its victims”) and numerous anger and stress management
classes. Because only limited self-help and therapeutic pro-
gramming was offered in the prisons in which he was incar-
cerated, he took it upon himself to read and write reports
about various self-help books. He also participated in various
Christian and Buddhist groups, and became an ordained min-
ister. At the time of the hearing, he was in the process of
acquiring college credits via correspondence from Coastline
Community College, with the hope that the University of New
Mexico would accept the credits toward completion of his
bachelor’s degree in finance.

   Cooke has held numerous jobs while in prison, including
teacher’s aide, education clerk, and personnel clerk. His
supervisors have raved about his job performance, extolling
his “exceptional[ ] diligen[ce],” “positive working attitude,”
“university level writing ability,” “astounding ability under
duress,” “excellent people skills,” and “exceptional work”
product. They have also noted that he “contributes above and
beyond expectations,” is a “positive influence on others,” “al-
ways remains in control of himself,” and “shows a great deal
of respect towards his peers, and staff alike.” A teacher under
whom Cooke worked as an aide for almost two years stated
that

    His contribution towards the overall success of my
    academic class . . . was both monumental and unself-
                         COOKE v. SOLIS                        8669
    ish. . . . [He] was an asset to my program because of
    his ability to retain a positive attitude in the face of
    adversity. This attribute was and continues to be a
    rare and seldom attained commodity in the working
    environment of my chosen profession. His social
    skills and patience when working with both free staff
    and inmates was impeccable.

    Various corrections officials have noted that Cooke has
consistently “go[ne] above and beyond to help his fellow
inmates.” For several years Cooke has helped to facilitate the
prison’s literacy and stress management courses. The correc-
tions officer who supervised him in this role noted that
Cooke’s efforts resulted in a “drastic increase in other
inmates’ willingness to work and become productive individ-
uals.” Cooke also participated in the making of an educational
video for juvenile offenders regarding the consequences of
criminal activity. The corrections officer who supervised this
effort stated that Cooke’s “knowledge, insight, and profes-
sional demeanor reflects the epitome of the program.” Fur-
thermore, “using his skills in the area of computers, [Cooke]
was able to establish a self-help curriculum that provided
inmates the opportunity to receive basic computer training,
and ultimately, receive their General Education Diplomas
(GED’s).” Cooke has also helped to organize an annual festi-
val for the children of the inmates at Soledad State Pris-
on,“has been an advisor in various anger management groups,
. . . works closely with ministry groups . . . [and] has been uti-
lized to quell conflicts that have arisen between staff and
inmates.”

   In addition to commending his work performance, volun-
teer efforts, and impeccable conduct, numerous corrections
officers placed notations in Cooke’s file expressing their
belief that the Board should find him suitable for parole. For
example, corrections officers made the following statements:

    “I can honestly say that Inmate Cooke is one of the
    best mentors and positive Inmate Advisors I have
8670                    COOKE v. SOLIS
    ever experienced in my fifteen (15) year tenure with
    the California Department of Corrections. I highly
    recommend Inmate Cooke for any parole consider-
    ation he may be eligible for . . . .”

    “Any consideration you may give with regards to
    inmate Cooke’s parole considerations comes with
    the endorsement of the undersigned.”

    “It has come to my attention that Inmate Cooke is
    scheduled for a parole board hearing for consider-
    ation of a parole date. I completely recommend
    Cooke be given the opportunity to reenter society as
    a fully productive citizen.”

    “I fully recommend that Inmate Cooke be given
    strong consideration for parole. I expect and antici-
    pate that he will continue his helpful deeds and
    become a positive asset to the community.”

    “Any consideration given regarding Inmate Cooke’s
    release . . . would be a great service to society.”

    “I sincerely believe that if given the opportunity he
    would be a productive citizen. I fully recommend his
    consideration for parole and release.”

In addition, a Correctional Lieutenant stated, “during my five
year working relationship with him . . . Cooke has exempli-
fied the epitome of a rehabilitated inmate.”

   Cooke stated at the hearing that if he were released, he
planned to live with his wife in the home they own in Ontario,
California. Several employers had offered to hire him upon
his release. The offers included a “guaranteed job placement”
with the Clair Foundation, a part-time position as a computer
assistant for a general contractor, and a full-time telemarket-
ing position with Prudential Realty. The Board also reviewed
                             COOKE v. SOLIS                           8671
letters from several of Cooke’s relatives who stated that they
would assist him both financially and emotionally upon his
release from prison. In total, twenty-nine of Cooke’s family
members and close friends wrote letters to the Board request-
ing that he be granted parole. The Board received no letter or
other statement of opposition to parole from the district attor-
ney’s office or any law enforcement agency.

   The Board also reviewed two psychological evaluations
prepared by prison psychologists, both of which stated that
Cooke suffers no mental health problems. The first evalua-
tion, dated October 9, 1996, described Cooke as a “self-
motivated person” who “can be counted on to maintain or
improve the gains made while he has been incarcerated.” The
second evaluation, dated February 14, 2000, and specifically
prepared for Cooke’s November 2002 hearing, described
Cooke as “an exemplary inmate” and stated that Cooke would
“not present a problem to society” if released. The evaluation
contained some inaccurate information with respect to
Cooke’s ethnicity and family background.5 Because there
were “so many inconsistent and erroneous statements” in the
second report, the Board determined that it “lack[ed] credibil-
ity,” and thus said that it would order another report.

   The Board also reviewed Cooke’s disciplinary record.
Cooke had received only two written disciplinary infractions;
they were issued within five months of each other and both
were issued during the first year and a half of his incarcera-
tion. In September of 1992, he was issued a disciplinary cita-
tion for not following orders when a corrections officer told
  5
    Specifically, the report stated that Cooke is Polynesian, when in fact
he is of mixed African American and Polynesian descent; identified
Cooke’s family’s religious affiliation as Mormon, when in fact they are
“nondenominational”; and stated that Cooke’s parents divorced when he
was twelve years old, when in fact they divorced when he was five. In
addition, although a later section of the report contained accurate informa-
tion about Cooke’s marital status, the first page of the report described
him as “single married.”
8672                        COOKE v. SOLIS
him to remove food from another prisoner’s tray.6 In February
of 1993, he was issued a second citation for refusing to clean
up another inmate’s feces when asked to do so by a correc-
tions officer. Cooke accepted responsibility for both viola-
tions.

   The Board also discussed a third disciplinary infraction that
appeared in Cooke’s file, for possession and trafficking of
marijuana. Cooke’s attorney informed the Board that because
prison officials had found that the charge was unfounded, it
had been dismissed, and therefore it should not have been in
Cooke’s file. The Board said that it would look into the issue
further, but nonetheless considered this alleged infraction in
deeming Cooke unsuitable for parole. The record reflects that
the charge was, in fact, dismissed and thus should not have
been considered by the Board.

  Finally, the Board reviewed Cooke’s 2002 Life Prisoner
Evaluation, which had been prepared by Cooke’s corrections
counselor and was based on the information before the Board
as well as his own experience supervising Cooke. In the
report, the counselor concluded that

      [c]onsidering the commitment offense, prior record
      and prison adjustment, the writer believes the pris-
      oner would probably pose a low degree of threat to
      the public at this time, if released from prison. This
      belief is based on Inmate Cooke not having any prior
      record of criminal conduct . . . and the circumstances
      of the instant offense. He does not appear to be crim-
      inally minded and has a good insight into himself.
  6
   When asked about this disciplinary infraction, Cooke explained to the
Board that “there’s a thing with prisoners that another prisoner shouldn’t
touch another man’s food. And so what happened was my supervisor said,
there is four hot dogs on this tray. Take two off. And I just told him I
really — I said, honestly, I can’t do that. I can’t take food off another
man’s tray.”
                         COOKE v. SOLIS                           8673
    Inmate Cooke has been able to maintain himself rel-
    atively disciplinary free during the 11 years of incar-
    ceration. Inmate Cooke has shown marked progress
    toward maintaining an overall positive program and
    attitude.

   After reviewing the foregoing evidence, the Board deter-
mined that Cooke was unsuitable for parole because he
“would pose an unreasonable risk to society if released from
prison.” The Board based this determination on the following
findings:

    Firstly, the commitment offense was carried out in
    an especially cruel and callous manner. It was car-
    ried out in a premeditated manner. It was carried out
    in a manner which demonstrates an exceptionally
    callous disregard for human suffering. . . . . Institu-
    tionally, [the inmate] has not yet fully participated in
    beneficial self-help and/or therapy programming. He
    has not yet developed a marketable skill that can be
    put to use upon release. He’s had two [disciplinary
    violations] . . . One . . . for . . . possession, traffick-
    ing marijuana. . . . [A]nother . . . for disobeying rules
    and regulations. The psych report dated 2/14/2000 is
    . . . favorable. But it lacks credibility with myself
    and with the Panel. . . . [T]he prisoner does need
    self-help and/or therapy programming in order to
    face, discuss, understand, and cope with stress in a
    nondestructive manner. And to face, discuss, and
    understand the causative factors that led to the life
    crime. Until progress is made, he continues to be
    unpredictable and a threat to others. . . . . He needs
    to complete a vocation.

   After the Board orally stated these findings, Cooke asked
for advice about what he could do “in order to be found suit-
able.” The Board explained that he needed to complete a
vocation because “it not only shows that you . . . can grow as
8674                    COOKE v. SOLIS
a person[, it also] . . . shows that you can set goals and com-
plete goals and get something done.”

                               C.

   On December 19, 2003, Cooke filed a petition for a writ of
habeas corpus in Alameda County Superior Court. Three days
later, on December 22, 2003, the court denied the petition. In
its entirety, the order denying the petition reads as follows:

    The Court having reviewed the defendant’s Ex Parte
    Petition for Writ of Habeas Corpus, filed on Decem-
    ber 19, 2003, orders said motion be DENIED.

    The Petition fails to state a prima facie case for relief
    sought. The record submitted by Petitioner does not
    support the Petitioner’s claims that his Constitutional
    and statutory rights were violated by the [Board of
    Prison Terms]. The record indicates that there was
    some evidence, including but certainly not limited to
    the life offense, to support the board’s denial of Peti-
    tioner’s parole.

Cooke filed a habeas petition with the California Court of
Appeal, and subsequently a petition for review with the Cali-
fornia Supreme Court. Both were summarily denied.

  On October 18, 2004, Cooke filed a habeas corpus petition
in federal court. The district court denied the petition and
entered judgment on October 6, 2005. On October 14, 2005,
Cooke timely filed a notice of appeal.

                               II.

   “We review de novo a district court’s decision to deny a
petition for habeas corpus.” Bailey v. Hill, 599 F.3d 976, 978
(9th Cir. 2010).
                           COOKE v. SOLIS                         8675
   The State contends that we lack jurisdiction over this
appeal because Cooke has not obtained a certificate of
appealability, as required under 28 U.S.C. § 2253(c). Cooke
originally applied for a certificate of appealability in the dis-
trict court, but withdrew his application in light of our deci-
sion in Rosas v. Nielsen, 428 F.3d 1229, 1232 (9th Cir. 2005),
which held that a federal habeas petitioner challenging the
denial of parole was not required to obtain a certificate of
appealability. In Hayward v. Marshall, 603 F.3d 546 (9th Cir.
2010) (en banc), however, we overruled Rosas and held that
a federal habeas petitioner must obtain a certificate of
appealability to invoke appellate jurisdiction over this type of
claim. “We may issue such a certificate sua sponte,” id. at
554, and we do so here. Like the petitioner in Hayward,
Cooke “had followed our prior decisions when he proceeded
without a certificate, and he has ‘made a substantial showing
of the denial of a constitutional right.’ ” Id. at 554-55 (quoting
28 U.S.C. § 2253(c)(2)). We therefore certify for appeal the
issue whether Cooke was denied parole in the absence of
“some evidence” of current dangerousness, and thus in viola-
tion of his federal right to due process.7

   Because Cooke filed his habeas petition after the effective
date of the Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA), we may not grant relief unless the state
court’s adjudication of his claim “resulted in a decision that
was either (1) contrary to, or involved an unreasonable appli-
cation of, clearly established Federal law, as determined by
the Supreme Court of the United States, or (2) based on an
unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.” Doody v.
Schriro, 596 F.3d 620, 634 (9th Cir. 2010) (en banc) (citation
omitted).
  7
   Because we resolve this issue in Cooke’s favor, we need not reach the
other issues that he raises on appeal.
8676                    COOKE v. SOLIS
   [1] The State contends that the constraints imposed by
AEDPA preclude federal habeas relief on Cooke’s claim. This
argument is foreclosed by our recent decision in Hayward v.
Marshall. See also Pearson v. Muntz, ___ F.3d ___, 2010 WL
2108964 (9th Cir. May 24, 2010). In Hayward, we held that
due process challenges to California courts’ application of the
“some evidence” requirement are cognizable on federal
habeas review under AEDPA. Hayward, 603 F.3d at 561-64.
Under the standard announced in Hayward for California
parole cases, federal habeas courts must accord due deference
to the state court decision and thus must determine “whether
the California judicial decision approving the governor’s [or
the Board’s] decision rejecting parole was an ‘unreasonable
application’ of the California ‘some evidence’ requirement, or
was ‘based on an unreasonable determination of the facts in
light of the evidence.’ ” Id. at 563 (quoting 28 U.S.C.
§ 2254(d)(1)-(2)). It is to that question we now turn.

                             III.

   As we have noted, the last reasoned state court decision
addressing Cooke’s claim stated that the record contained
“some evidence, including but certainly not limited to the life
offense, to support the board’s denial of [Cooke’s] parole.”
To determine whether this decision “was an ‘unreasonable
application’ of the California ‘some evidence’ requirement, or
was ‘based on an unreasonable determination of the facts in
light of the evidence,’ ” id. (quoting 28 U.S.C. § 2254(d)(1)-
(2)), we must examine the nature and scope of the federally
enforceable liberty interest created by California’s “some evi-
dence” requirement.

                              A.

  [2] State parole systems “may create liberty interests in
parole release that are entitled to protection under the Due
Process Clause.” Bd. of Pardons v. Allen, 482 U.S. 369, 371
(1987) (citing Greenholtz v. Inmates of Neb. Penal & Corr.
                        COOKE v. SOLIS                     8677
Complex, 442 U.S. 1, 12 (1979)). California’s “some evi-
dence” requirement is a component of the liberty interest cre-
ated by the parole system of that state. In Greenholtz, the
Supreme Court lamented that the absence of litigation of the
issue in state court had “denied [it] the benefit of the
Nebraska courts’ interpretation of the scope of the interest, if
any, the [Nebraska parole] statute was intended to afford to
inmates.” 442 U.S. at 12. Here, in determining whether the
decision of the Alameda County Superior Court was an unrea-
sonable application of California’s “some evidence” require-
ment, we have the benefit of extensive guidance from the
California Supreme Court as to the scope of the liberty inter-
est at issue.

   [3] The California Supreme Court has explained that the
“some evidence” requirement is mandated by the state regula-
tory, statutory, and constitutional provisions that govern
parole decisions in California. In re Rosenkrantz, 59 P.3d 174,
201-03 (Cal. 2002). The requirement imposes substantive
rather than purely procedural constraints on state officials’
discretion to grant or deny parole: “a reviewing court . . . is
not bound to affirm a parole decision merely because the
Board or the Governor has adhered to all procedural safe-
guards.” In re Lawrence, 190 P.3d 535, 552 (Cal. 2008).
Rather, the court must ensure that the decision to deny parole
is “supported by some evidence, not merely by a hunch or
intuition.” Id. at 554.

   [4] Under California law, “the paramount consideration for
both the Board and the Governor” must be “whether the
inmate currently poses a threat to public safety and thus may
not be released on parole,” id. at 552, and “the facts relied
upon by the Board or the Governor [must] support the ulti-
mate decision that the inmate remains a threat to public safe-
ty.” Id. at 554. Accordingly, for a reviewing court “the
relevant inquiry is whether some evidence supports the deci-
sion of the Board or the Governor that the inmate constitutes
a current threat to public safety.” Id. at 553; see also Hay-
8678                       COOKE v. SOLIS
ward, 603 F.3d at 562 (noting that “ ‘some evidence’ of future
dangerousness is indeed a state sine qua non for denial of
parole in California” (citing Lawrence, 190 P.3d at 549; In re
Shaputis, 190 P.3d 573, 582 (Cal. 2008)).

   [5] The California Supreme Court has expressly rejected
the argument “that the aggravated circumstances of a commit-
ment offense inherently establish current dangerousness.”
Lawrence, 190 P.3d at 554. Although the Board or the Gover-
nor may consider the circumstances of the commitment
offense when making a decision to grant or deny parole,

      the aggravated nature of the crime does not in and of
      itself provide some evidence of current dangerous-
      ness to the public unless the record also establishes
      that something in the prisoner’s pre- or post-
      incarceration history, or his or her current demeanor
      and mental state, indicates that the implications
      regarding the prisoner’s dangerousness that derive
      from his or her commission of the commitment
      offense remain probative to the statutory determina-
      tion of a continuing threat to public safety.

Id. at 555 (cited in Hayward, 603 F.3d at 562). In sum, a
reviewing court must consider “whether the identified facts
are probative to the central issue of current dangerousness
when considered in light of the full record before the Board
or the Governor.” Id. at 560. Thus, there must be more than
the crime or its circumstances alone to justify the Board’s or
the Governor’s finding of current dangerousness.8
  8
   In Hayward, we used “current dangerousness” and “future dangerous-
ness” interchangeably when referring to the finding for which there must
be “some evidence.” There is no meaningful distinction between the two
terms.
                        COOKE v. SOLIS                     8679
                              B.

   Bearing in mind the foregoing considerations as to the
scope of the federally enforceable liberty interest created by
California’s “some evidence” requirement, we turn now to the
state court decision upholding Cooke’s denial of parole. As
we have noted, the state court found that the Board’s decision
was supported by some evidence “including but certainly not
limited to the life offense.” Because the state court’s decision
does not reveal which of the Board’s findings it believes sup-
ported the denial of parole, other than “the life offense,” and
which, if any, did not, we will examine each of the Board’s
other stated reasons for denying parole.

   One of the bases upon which the Board deemed Cooke
unsuitable for parole was the finding that the February 14,
2000 psychological evaluation prepared for the hearing was
unreliable. The record supports the Board’s finding that the
evaluation contained numerous errors and inconsistencies,
and the Board was clearly justified in disregarding it in its
entirety. A properly disregarded piece of favorable evidence,
however, cannot possibly constitute evidence of current dan-
gerousness; that proposition is illogical on its face. Evidence
that is excluded is not probative of anything.

   [6] The Board also relied on the disciplinary infractions
contained in Cooke’s file: one for trafficking marijuana, and
two for disobeying prison rules and regulations. As noted
supra, the marijuana trafficking charge had been dismissed as
unsubstantiated, and thus should not have been considered by
the Board. The other two offenses occurred within the first
year and a half of Cooke’s imprisonment; one was based on
Cooke’s refusal to clean up another’s man’s feces, and the
other on his refusal to take food off another man’s tray. These
two minor and non-violent occurrences, which occurred in
1992 and 1993, cannot reasonably be viewed as evidence that
Cooke posed an unreasonable risk to public safety in 2002,
especially as he had been discipline-free for nearly a decade.
8680                    COOKE v. SOLIS
Accordingly, Cooke’s disciplinary record does not provide
evidence of current dangerousness.

   [7] Next, the Board found that Cooke “has not yet fully
participated in beneficial self-help and/or therapy program-
ming,” and that he needed more of such programming to
“cope with stress in a nondestructive manner” and to “face,
discuss, [and] understand the causative factors that led to the
life crime.” The Board, however, failed to identify any evi-
dence that supports such a conclusion. Cooke has received
numerous accolades for his extensive participation in self-
help groups and programming; indeed, he has designed such
programming and is now leading such groups. Nothing in the
record so much as hints at the possibility that Cooke might
need further programming in order to become non-dangerous,
or even that he suffered from stress of any kind while in
prison. Accordingly, the Board’s bare assertion that Cooke
needs additional programming cannot reasonably be viewed
as providing evidence that supports a finding of current dan-
gerousness.

   [8] Similarly, the Board found that Cooke needed to obtain
certification in a trade to make himself marketable after his
release and to demonstrate that he “can grow as a person . . .
can set goals, . . . complete goals and get something done.”
This finding, again, is wholly without evidentiary support.
The record before the Board demonstrates that Cooke has a
strong educational background — he graduated from high
school with a high grade point average, attended the Univer-
sity of New Mexico, and was close to completing a bachelor’s
degree in finance — and possesses many marketable skills.
Nothing in the record suggests that Cooke would have any
difficulty obtaining employment upon release; to the contrary,
the Board recognized that he had several standing job offers
in a range of fields, from counseling to information technol-
ogy to real estate. Moreover, the record was full of praise for
Cooke’s ability to grow as a person, to set goals for himself,
and to complete tasks. Indeed, the record was replete with
                         COOKE v. SOLIS                       8681
glowing praise from Cooke’s supervisors regarding his excep-
tional diligence, positive attitude, and strong work ethic. No
evidence suggests that Cooke’s certification in a trade would
have any benefit, let alone that such certification is necessary
to render him non-dangerous. Accordingly, the Board’s
wholly unsupported sua sponte finding with regard to
Cooke’s failure to obtain certification in a trade does not pro-
vide evidence of current dangerousness.

   [9] The remaining findings the Board deemed supportive
of a denial of parole all relate to the circumstances of Cooke’s
commitment offense. We need not decide whether these find-
ings are themselves supported by the record, however,
because they cannot, standing alone, constitute the requisite
evidence of current dangerousness. As the California Supreme
Court has held, the circumstances of a commitment offense
cannot constitute evidentiary support for the denial of parole
“unless the record also establishes that something in the pris-
oner’s pre- or post-incarceration history, or his or her current
demeanor and mental state, indicates that the implications
regarding the prisoner’s dangerousness that derive from his or
her commission of the commitment offense remain probative
to the statutory determination of a continuing threat to public
safety.” Lawrence, 190 P.3d at 555. Cooke had no pre-
incarceration history suggesting dangerousness; no history
during his time in prison that would support such a finding;
no testimony, report, or other evidence regarding a hostile
demeanor; and no indication of a disturbed mental state or a
mental state that would otherwise suggest current dangerous-
ness. Accordingly, assuming the validity of the Board’s find-
ings as to the circumstances of the commitment offense, there
is no other evidence that would, as required by Lawrence, rea-
sonably support the finding of “some evidence” of current
dangerousness.

  [10] In sum, each of the Board’s findings (other than those
regarding the circumstances of the commitment offense)9
  9
  As we have explained, we need not and do not decide whether the
Board’s findings with regard to the circumstances of the commitment
8682                       COOKE v. SOLIS
lacked any evidentiary basis. Nothing in the record supports
the state court’s finding that there was “some evidence” in
addition to the circumstances of the commitment offense to
support the Board’s denial of Petitioner’s parole. The Parole
Board’s findings were individually and in toto unreasonable
because they were without evidentiary support. When habeas
courts review the “some evidence” requirement in California
parole cases, both the subsidiary findings and the ultimate
finding of some evidence constitute factual findings. Here,
there was no evidence that reasonably supports either the nec-
essary subsidiary findings or the ultimate “some evidence”
finding. Accordingly, we hold that the state court decision
was “ ‘based on an unreasonable determination of the facts in
light of the evidence.’ ” Hayward, 603 F.3d at 563 (quoting
28 U.S.C. § 2254(d)(2)). Cooke is entitled to a writ of habeas
corpus.

                                 IV.

  [11] For the foregoing reasons, we reverse the district
court and remand with instructions to grant the writ.

  REVERSED and REMANDED.




offense are supported by the record. We simply assume, for purposes of
this opinion, that they are.